Citation Nr: 1518434	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for patellofemoral syndrome of the right knee and for an anxiety disorder and assigned a 10 percent and a 30 percent evaluation, respectively, effective from January 11, 2011.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the case.  A review of the documents in the electronic files reveals relevant VA treatment records that were considered by the RO in the August 2013 supplemental statement of the case (SSOC).  There are no documents associated with the Veteran's Veterans Benefits Management System (VBMS) paperless file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran may have unverified National Guard service.  In a February 2011 phone contact report associated with the record, it appears that the RO attempted to reach the Veteran to verify any current National Guard service, but he was unavailable.  On remand, the AOJ should verify the Veteran's National Guard service and obtain any available service personnel and service treatment records pertaining to such service.  See 38 U.S.C.A. § 5103A(a)-(c).Such records may be relevant to the current appeal period.

The Veteran was most recently afforded VA examinations in connection with his claims in November 2012.  In a July 2013 statement associated with his substantive appeal, the Veteran complained of increased right knee and anxiety symptoms.  Specifically, with respect to his right knee, he alleged that he had increased knee pain that impaired his ability to walk, instability that caused him to fall, excessive swelling, decreased range of motion, and impairment in his ability to work due to his right knee symptoms.  With respect to his anxiety, the Veteran endorsed the following symptoms: hypervigilance, excessive alcohol consumption, impaired work function, impaired sleep, intrusive memories, obsessive behavior, panic attacks, flashbacks, intermittent illogical speech, inability to maintain effective relationships, impaired judgment, inability to complete tasks, feelings of emptiness, and constant mood and motivation fluctuations.  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and anxiety disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should contact the Veteran and all necessary sources to verify his National Guard service.  The AOJ should also secure all available service personnel and treatment records pertaining to such service.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected patelloefemoral syndrome of the right knee.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's major depressive disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing these actions, the AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




